Title: From John Adams to James Sullivan, 21 September 1789
From: Adams, John
To: Sullivan, James



Sir
New York Sept 21. 1789

Your letter of the 23 of July remains unanswered. There is in the United States and the regions to the southward of it a body of people, possessed of too much of the public confidence who are desperately in debt, and therefore determined all or any government, which shall have power to compel them to pay. Untill the property possessed by some of these men shall change hands, no government will be consistent in this Country. Trial by jury by the judicial bill and by the amendments to this constitution, already passed I imagine is secured to the utmost of your wishes.
The exorbitance of the power of the crown as it was exercised in this Country before the revolution was not generally complained of—It was the authority claimed by Parliament, and the attempt to increase the power of the crown and to diminish and annihilate the power of our legislatures which gave the alarm. The legal perogatives of the crown were asserted and contended for by Mr. Otis Mr. Thatcher and Mr. S. Adams in speeches and writings constantly, as essential to the protection of the rights of the people, and the liberties of the subject.
Whatever there is of danger in England at present from the power of the crown, arises not from its having an overballance, but it arises from the Aristocracy’s having an overballance. The truth of fact is, that the people on one side and the crown on the other are each of them singly weaker than the Aristocracy: and as power increases like a snow ball, by rolling, if the influence of that Aristocracy should increase much farther so strong an union will be formed between the people and the crown in opposition to it, that the King will be absolute. If a few leading characters among the great landholder’s were united as they were by the late Coalition administration, the Constitution would be overturned. King and people both would be prisoners to an oligarchic Junto. King and people would then unite to pull it down, as they did.—
You hope that our limbs will gain strength by time. Indeed they will. But what limbs? Will the weak ones gain, and the strong ones loose? This would be contrary to nature and experience. The strong arm by constant exercise grows stronger, and draws the juices and nutrition from the weaker. If at our first setting out the executive power is not a counterpoise to the legislative; and if in the legislature, there be not a mediating power, sufficient at all times to decide the disputes between the poor and the rich; we shall not have law, nor consequently liberty nor property. The older we grow the more those ideas of equilibrium to which we were born and bred will wear out of the minds of the people, and Barons wars of a thousand years may be the miserable fate of America, as it has been of Europe. A little longer delay might have exibited the feudal scene in America. Hancock encamped upon Beacon Hill, and Lincoln on Pens hill the one entitled Duke of Tremontown and the other Duke of the Blue hills. Washington encamped on mount Vernon and Henry on some other hillock. Clinton on one side of Hudsons river and Yates or a Livingston on the other. Pushing to  extremities either Democratical or Aristocratical powers without attending to a ballance, produces a feudal system as naturally and necessarily, as the collision of flint and steel produces fire.
I may expose myself to abuse and misrepresentations by such sentiments as these: but I have uniformly entertained them, and hence will discover who is in the right. I have run the gauntlet too long among libels, halters, axes daggers, cannonballs and pistol bullet, in the service of this people, to be at this age afraid of their injustice. Those who wish for anarchy and civil war will not easily gain me over to their party. I am sir & & &
J. Adams